942 A.2d 894 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Michael FITHIAN, Respondent.
Supreme Court of Pennsylvania.
February 14, 2008.

ORDER
PER CURIAM.
AND NOW, this 14th day of February, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Superior Court misapplied the unambiguous language of the 2002 amendment to the compulsory joinder rule, 18 Pa.C.S.A. § 110, that limited the rule by requiring joinder of only crimes that "occurred within the same judicial district" as a former prosecution, an amendment that this Court has not yet authoritatively interpreted?
Petitioner's Application to File Amended Petition for Allowance of Appeal is DENIED.